DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, limitations of “a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber, and for inspecting the second inspection chamber for a pressure leak” should be “a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber” due to improper grammar and/or comma.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objections as pointed out above (see claim objections as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities: 
(as recited in claims 1, 5-7, and 11); “a second pre-compression path” (as recited in claims 10-11); “a first pre-compression valve” (as recited in claims 1-3 and 11); “a second pre-compression valve” (as recited in claims 10-11); “a first inspection path” (as recited in claim 4); “a second inspection path” (as recited in claims 4 and 6-7); “a first inspection valve” (as recited in claims 4 and 8); “a second inspection valve” (as recited in claims 4, 6, and 8); and “a first branch pre-compression path, a second branch pre-compression path” (as recited in claim 11), which are not being directly indicated/numbered relative to the instant drawings. The instant specification appears to disclose aspects of those claim limitations (as indicated above), but it only refers to some valves and paths, but it is completely unclear which are actually performing the process, and which path and which valve is being limited/referred to. 
For example, para. 0028 of the instant specification states pre-compression valves V61 to V63, but which one among V61 to V63 is first pre-compression valve? which one among V61 to V63 is second pre-compression valve? 
Para. 0025 of the instant specification states pre-compression paths P61 to P63, but which one among P61 to P63 is first pre-compression path? which one among P61 to P63 is second pre-compression path? 
Para. 0025 of the instant specification states inspection paths P41 to P43, but which one among P41 to P43 is first inspection path? which one among P41 to P43 is second inspection path? 
Para. 0027 of the instant specification states inspection paths V41 to V43, but which one among V41 to V43 is first inspection valve? which one among V41 to V43 is second inspection valve? 

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings fail to show “a first pre-compression path” (as recited in claims 1, 5-7, and 11); “a second pre-compression path” (as recited in claims 10-11); “a first pre-compression valve” (as recited in claims 1-3 and 11); “a second pre-compression valve” (as recited in claims 10-11); “a first inspection path” (as recited in claim 4); “a second inspection path” (as recited in claims 4 and 6-7); “a first inspection valve” (as recited in claims 4 and 8); “a second inspection valve” (as recited in claims 4, 6, and 8); and “a first branch pre-compression path, a second branch pre-compression path” (as recited in claim 11) in the broadest sense. 
The drawings must show every feature of the invention specified in the claims.  Therefore, “a first pre-compression path” (as recited in claims 1, 5-7, and 11); “a second pre-compression path” (as recited in claims 10-11); “a first pre-compression valve” (as recited in claims 1-3 and 11); “a second pre-compression valve” (as recited in claims 10-11); “a first inspection path” (as recited in claim 4); “a second inspection path” (as recited in claims 4 and 6-7); “a first inspection valve” (as recited in claims 4 and 8); “a second inspection valve” (as recited in claims 4, 6, and 8); and “a first branch pre-compression path, a second branch pre-compression path” (as recited in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objections as pointed out above (see drawing objections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claim 1, limitations of “a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber” (as recited in lines 6-10 of claim 1) in relation with “wherein the control device is configured to: during an execution of the first inspection process, open the first pre-compression valve to pre-compress the second inspection chamber; and in a state where the inside of the second inspection chamber is pre-compressed, cause the inspection mechanism to execute the second inspection process” (as recited in lines 17-21 of claim 1) render the claim indefinite because limitations “wherein the control device is configured to: during an execution of the first inspection process, open the first pre-compression valve to pre-compress the second inspection chamber; and in a state where the inside of the second inspection chamber is pre-compressed, cause the inspection mechanism to execute the second inspection process” (as recited in lines 17-21 of claim 1) details that the second inspection process (which is: compress an inside of a second inspection chamber and inside of reference chamber using compressed gas and inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber) occurs/executes during first inspection process (which is: compress an inside of a first inspection chamber and inside of reference chamber using compressed gas and inspecting the first inspection chamber for a pressure leak based on a differential pressure between the inside of the first inspection chamber and the inside of the reference chamber). However, limitations of “a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber” (as recited in lines 1-5 of claim 1) details that the second inspection process occurs/executes after an end (NOT during) of the first inspection process. Accordingly, it is unclear.

	Claims 2-12 are also rejected based on their dependency on claim 1.

after an end of the second inspection process, execute a third inspection process for compressing the inside of the third inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the third inspection chamber for a pressure leak based on a differential pressure between the inside of the third inspection chamber and the inside of the reference chamber” (as recited in lines 6-11 of claim 10) in relation with “the control device is configured to, during an execution of the second inspection process, open the second pre-compression valve to pre-compress the inside of the third inspection chamber, and, in a state where the inside of the third inspection chamber is pre-compressed, cause the inspection mechanism to execute the third inspection process” (as recited in lines 12-15 of claim 10) render the claim indefinite because limitations “the control device is configured to, during an execution of the second inspection process, open the second pre-compression valve to pre-compress the inside of the third inspection chamber, and, in a state where the inside of the third inspection chamber is pre-compressed, cause the inspection mechanism to execute the third inspection process” (as recited in lines 12-15  of claim 10) details that the third inspection process (which is: compress an inside of a third inspection chamber and inside of reference chamber using compressed gas and inspecting the third inspection chamber for a pressure leak based on a differential pressure between the inside of the third inspection chamber and the inside of the reference chamber) occurs/executes during second inspection process (which is: compress an inside of a second inspection chamber and inside of reference chamber using compressed gas and inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber). However, limitations of after an end of the second inspection process, execute a third inspection process for compressing the inside of the third inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the third inspection chamber for a pressure leak based on a ” (as recited in lines 6-11 of claim 10) details that the third inspection process occurs/executes after an end (NOT during) of the second inspection process. Accordingly, it is unclear.

Claims 11-12 are also rejected based on their dependency on claim 10.

As to claim 13, limitations of “a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber” (as recited in lines 6-10 of claim 13) in relation with “wherein: the second inspection chamber is pre-compressed during an execution of the first inspection process; and 35 the second inspection process is executed in a state where the inside of the second inspection chamber is pre-compressed” (as recited in lines 11-14 of claim 13) render the claim indefinite because limitations “wherein: the second inspection chamber is pre-compressed during an execution of the first inspection process; and 35 the second inspection process is executed in a state where the inside of the second inspection chamber is pre-compressed” (as recited in lines 11-14 of claim 13) details that the second inspection process (which is: compress an inside of a second inspection chamber and inside of reference chamber using compressed gas and inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber) occurs/executes during first inspection process (which is: compress an inside of a first inspection chamber and inside of reference chamber using compressed gas and inspecting the first inspection chamber for a pressure leak (as recited in lines 6-10 of claim 13) details that the second inspection process occurs/executes after an end (NOT during) of the first inspection process. Accordingly, it is unclear.

As to claim 13, claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps relate to a leak inspection method. Body of claim 13 is being claimed as a leak inspection device rather being claimed as a leak inspection method.

Claims 14-15 are also rejected based on their dependency on claim 13.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Conclusion
Due to 112 issues presenting in claims 1-15, a rejection under prior art for claims 1-15 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention. 

Applicant is further invited to review Horikawa - JP2000205991A, which teaches a leak inspection device (fig.8) comprising: an inspection mechanism (fig.8) configured to execute a first inspection process (fig.8 and [0007-0009]: “on-off valves 6, 8, 10, and 20 are opened to compress an inside of a work piece or a first inspection chamber W1 and an inside of a reference chamber or master M using a compressed gas 4 and inspecting the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M” corresponds to “a first inspection process”) for compressing an inside of a first inspection chamber W1 and an inside of a reference chamber M using a compressed gas 4 (fig.8 and [0007-0009]: the pressurized gas is introduced into the first work W1 and the master M; first work corresponds to “a first inspection chamber”; master M corresponds to “reference chamber”), and for inspecting the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M (fig.8 and [0007-0009]: differential pressure detector 12 is used to inspect the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M), and a second inspection process (fig.8 and [0007-0010]: “the on-off valve 20 is closed and on-off valves 6, 8, 10, and 22 are opened to compress an inside of a work piece or a second inspection chamber W2 and an inside of the reference chamber or master M using a compressed gas 4 and inspecting the second inspection chamber W2 for a pressure leak based on a differential pressure between the inside of the second inspection chamber W2 and the inside of the reference chamber M” corresponds to “a second inspection process”) for compressing, after an end of the first inspection process, an inside of a second inspection chamber W2 and the inside of the reference chamber M using the compressed gas, and for inspecting the second inspection W2 for a pressure leak based on a differential pressure between the inside of the second inspection chamber W2 and the inside of the reference chamber M (fig.8 and [0007-0010]: “Next, the on-off valve 20 is closed and the on-off valves 6, 8, 10, and 22 are opened” corresponds to “after an end of the first inspection process”). 

Applicant is invited to review Furuse - US 6182501, which teaches: a leak test method and apparatus which introduces high-pressure gas into a work and a master from a high-pressure gas source through first and second electromagnetic valves, respectively, closes the first and second electromagnetic valves, detects the pressure difference between the work and the master by a differential pressure sensor, and compares the amount of leakage, obtained from the pressure difference, with a leakage reference value to thereby decide the work to be leak-free or leaky (abstract and fig.4).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861